Citation Nr: 9928095	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  98-00 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a lung condition 
due to nicotine dependence.

2.  Entitlement to service connection for a heart condition 
due to nicotine dependence.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel



INTRODUCTION

The veteran served on active duty from March 1948 to 
April 1952.  This appeal arises from an October 1997 rating 
decision of the Pittsburgh, Pennsylvania, Department of 
Veterans Affairs (VA) Regional Office (RO), which denied 
service connection for lung and heart conditions due to 
nicotine dependence in service.  


FINDINGS OF FACT

1.  The veteran's claim that he acquired nicotine dependence 
in service and that the dependence caused chronic lung and 
heart disabilities is not accompanied by medical evidence to 
support that allegation.  

2.  The veteran's claims for service connection for lung and 
heart conditions due to nicotine dependence are not 
plausible.  


CONCLUSION OF LAW

The veteran's claim for entitlement to service connection for 
lung and heart conditions due to nicotine dependence in 
service is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question as to the issues of entitlement to 
service connection for lung and heart conditions due to 
nicotine dependence in service is whether the veteran has 
presented well-grounded claims.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation. In this regard, the veteran has 
"the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991); 
Grivois v. Brown, 6 Vet.App. 136, 140 (1994); Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  If the evidence 
presented by the veteran fails to meet this threshold level 
of sufficiency, no further legal analysis need be made as to 
the merits of the claim.  Boeck v. Brown, 6 Vet.App. 14, 17 
(1993). 

The veteran must satisfy three elements for a claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  See Brammer v. Derwinski, 3 Vet.App. 223, 225 
(1992) and Rabideau v. Derwinski, 2 Vet.App. 141, 144 (1992).  
Second, there must be evidence of incurrence or aggravation 
of a disease or injury in service, as shown through lay or 
medical evidence.  See Layno v. Brown, 6 Vet.App. 465, 469 
(1994) and Cartright v. Derwinski, 2 Vet.App. 24, 25 (1991).  
Lastly, there must be evidence of a nexus or relationship 
between the inservice injury or disease and the current 
disorder, as shown through medical evidence.  See Lathan v. 
Brown, 7 Vet.App. 359, 365 (1995) and Grottveit v. Brown, 
5 Vet.App. 91, 93 (1993).  See also Caluza v. Brown, 
7 Vet.App. 498, 506 (1995).  In determining whether a claim 
is well grounded, the Board is required to presume the 
truthfulness of the evidence.  Robinette v. Brown, 8 Vet.App. 
69, 77-78 (1995); King v. Brown, 5 Vet.App. 19, 21 (1993).  

The veteran served on active duty from March 1948 to 
April 1952.  

The veteran's service medical records are unavailable from 
the National Personnel Records Center.  However, copies of 
morning reports during service are associated with the claims 
folder and note hospital admission/transfer of the veteran in 
May 1949.  The morning reports are devoid of specific 
information regarding treatment or diagnoses.  In a December 
1973 claim for VA benefits, the veteran indicated that he was 
treated in May 1949 for loss of two fingers on the right 
hand.

After service, the veteran was hospitalized at Altoona 
Hospital from December 1973 to January 1974 with a past 
history of pulmonary embolization and chronic rales in the 
right base.  It was noted that he used to smoke heavily and 
quit smoking ten years prior to the hospitalization.  An EKG 
performed was within normal limits.  The discharge diagnosis 
was unrelated to heart or lung conditions.  

In August 1975, the veteran underwent VA examination.  No 
lung or heart complaints were made.  Cardiovascular 
examination revealed normal sounds with a rapid heart beat.  
There were no murmurs or evidence of heart enlargement.  An 
EKG proved normal.  Examination of the respiratory system 
revealed inspiratory rales in the right base and a left 
thoracic scar.   The pertinent diagnosis was pulmonary 
fibrosis, old, mild.  There was no diagnosis related to the 
heart and nothing related to nicotine dependence.  

Private inpatient hospital reports from Altoona Hospital were 
obtained and associated with the claims folder.  The veteran 
was treated for atherosclerotic heart disease with previous 
myocardial infarction, chronic obstructive pulmonary disease 
and high blood pressure by history in November 1990; unstable 
angina, in April 1992; diverticulitis in May 1993 and left 
renal calculus in April 1996.  None of the hospitalization 
reports indicated that he was treated for heart or lung 
conditions due to nicotine dependence incurred in service.  

The veteran indicated in his notice of disagreement and in 
his substantive appeal that he started smoking in service; he 
was provided cigarettes by the Red Cross and bought them 
cheaply at the post exchange; he was exposed to smoke at all 
times in the barracks and that his doctor told him that his 
conditions were the result of cigarettes and cigarette 
smoking.  

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service.  38 U.S.C.A. § 1110 (West 
1991).  Service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  Disability which is proximately due to 
or the result of a service-connected disease or injury shall 
be service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered part of the original condition.  
38 C.F.R. § 3.310(a) (1998).  


A claimant for benefits under a law administered by the 
Secretary of VA shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  The Secretary 
has the duty to assist the claimant in developing the facts 
pertinent to a claim if the claim is determined to be well 
grounded.  38 U.S.C.A. § 5107(a).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence) and a nexus between the inservice injury or disease 
and the current disability (medical evidence).  Caluza v. 
Brown, 7 Vet.App. 498 (1995).  

The VA General Counsel has held that if the evidence 
establishes that the veteran incurred a disease or injury 
from tobacco use in line of duty in the active military, 
naval, or air service, service connection may be established 
for disability or death resulting from that disease or 
injury, even if the disease or injury does not become 
manifest until after service discharge.  VAOPGCPREC 2-93 
(O.G.C. Prec. Op. 2-93), 58 Fed. Reg. 42,756 (1993).  
Precedent opinions are binding on the Board.  38 U.S.C.A. 
§ 7104(c) (West 1991 & Supp. 1998).  

In a May 1997 memorandum, the Under Secretary for Health for 
VA, relying upon the criteria set forth in VAOPGCPREC 67-90, 
stated that nicotine dependence may be considered a disease 
for VA compensation purposes.

In VAOPGCPREC 19-97 (May 13, 1997), it was stated that, 
assuming that VA adjudicators accept the conclusion that 
nicotine dependence may be considered a "disease" for 
compensation purposes, then secondary service connection 
could be established under the terms of 38 C.F.R. § 3.310(a) 
if a veteran's nicotine dependence, which arose in service, 
and resulting tobacco use may be considered the proximate 
cause of the disability or death which is the basis of the 
claim.  The General Counsel further indicated that assuming 
VA adjudicators did adopt the Under Secretary for Health's 
conclusion that nicotine dependence may be considered a 
disease for compensation purposes, then the two principal 
questions that must be answered by adjudicators in resolving 
a claim for benefits for tobacco-related disability or death 
secondary to nicotine dependence are:  (1) whether the 
veteran acquired a dependence on nicotine during service; and 
(2) whether nicotine dependence which arose during service 
may be considered the proximate cause of disability or death 
occurring after service.

The General Counsel also indicated that, on the issue of 
proximate cause, if it is determined that, as a result of 
nicotine dependence acquired in service, a veteran continued 
to use tobacco products following service, then adjudicative 
personnel must consider whether there is a supervening cause 
of the claimed disability or death which severs the causal 
connection to the service-acquired nicotine dependence.  Such 
supervening causes were said to include sustained remission 
of the service-related nicotine dependence and subsequent 
resumption of the use of tobacco products, creating a de novo 
dependence; or exposure to environmental or occupational 
agents after being discharged from the military.

In a July 1997 letter, which was provided to the directors of 
all Veterans Benefits 
Administration offices (ROs) and Medical Centers (VAMCs), 
VA's acting Under Secretary for Benefits indicated that, in 
view of the conclusion by the Under Secretary for Health for 
VA that nicotine dependence may be considered a disease for 
VA compensation purposes, then the answer in all nicotine 
dependence cases to the first element set forth in the 
precedent opinion by the General Counsel (VAOPGCPREC 19-97) 
is that nicotine dependence is such a disease.  The acting 
Under Secretary for Benefits noted that each decision must 
then specifically address the remaining two elements; i.e., 
whether the veteran acquired a dependence on nicotine in 
service; and whether that dependence may be considered the 
proximate cause of disability or death resulting from the use 
of tobacco products by him, noting that proximate cause is to 
be defined by the parameters that were set forth by the 
General Counsel in its precedent opinion and according to 
38 C.F.R. § 3.310.

On July 22, 1998, the President signed the "Internal Revenue 
Service Restructuring and Reform Act of 1998" (IRS Reform 
Act) into law as Public Law No. 105-206.  In pertinent part, 
the IRS Reform Act prohibits service connection of a death or 
disability on the basis that it resulted from an injury or 
disease attributable to the use of tobacco products by a 
veteran during the veteran's service.  This applies only to 
claims filed after June 9, 1998, and does not affect veterans 
or survivors currently receiving benefits and veterans and 
survivors who filed claims on or before June 9, 1998.  The 
instant claim was filed in October 1993, and is not affected 
by the IRS Reform Act.  

In this case, the veteran claims that he has lung and heart 
conditions due to nicotine dependence incurred in service.  
There is no competent medical evidence that shows that the 
veteran has nicotine dependence as a result of cigarette 
smoking incurred in service.  Although the veteran has 
presented evidence of a heart and a lung condition, none of 
the medical evidence of record has attributed these 
conditions to nicotine dependence in service.  The veteran 
claims that his physician informed him that his heart and 
lung conditions were the result of cigarette smoking.  He did 
not state that his physician indicated that he was dependent 
on nicotine in service or that his current disabilities were 
the result of nicotine dependence that began in service.  The 
only person who has presented this opinion is the veteran 
himself.  Since the veteran is a layman, he has no competence 
to give medical opinions on diagnosis or etiology, and his 
statements do not serve to make the claim as to nicotine 
dependency well grounded.  Grottveit v. Brown, 5 Vet.App. 91 
(1993); Espiritu v Derwinski, 2 Vet.App. 494 (1992).  

In this instance, the evidence does not show that the veteran 
has nicotine dependence that was incurred in service.  Since 
any nicotine dependence he may have is not service connected, 
there is no way to secondarily service connect any chronic 
lung or heart disability via his "alleged" nicotine 
dependence.  Based on the foregoing, plausible claims for 
service connection for heart and lung conditions due to a 
service-incurred nicotine dependence has not been 
established.


ORDER

Service connection for a heart condition due to nicotine 
dependence in service is denied.

Service connection for a lung condition due to nicotine 
dependence in service is denied.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

